Title: General Orders, 17 September 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Tuesday Septr 17th 1782
                  Morning OrdersFive flatbottomed boats man’d with five men each, from each brigade except the Jersey which will furnish three boats man’d as above to be sent immediately to Kingsferry and there wait for orders.Parole BostonCountersigns NewportProvidence
                  For the Day tomorrowMajor Genl HoweColonel GreatonMajor FishBrigade Major WalkerBrigade Quartermastr WilliamsFor Duty tomorrow1st Jersey & 4th Massachusettsregimts
                  The 2d Connecticut regiment to furnish the releif for the fatigues from the third Massachusetts regiment at the ferry, tomorrow morning at sunrise to consist of a Field officer two captains 2 sub., 8 Serjeants one drum one fife and one hundred & thirty rank & files to be releived by the like number from the 8th Massachusetts regiment tomorrow evening at Sunset.
                  A serjeant corporal and twelve men for fatigue tomorrow to parade at troop beating at the Quarter master generals where they will receive directions.
                  The same number of flat bottomed boats from each brigade man’d as directed by the morning orders of this day to be at the ferry on the west side of the river tomorrow morning at nine o’clock precisely.
                  The Honorable the Congress have been pleased to pass the following resolves.
                  By the United States in Congress assembled
                  September 3d 1782.
                  Resolved
                  That all Resolutions heretofore passed respecting the pay and emoluments of the feeld Commissary of Military stores, his deputies, Conductors, and clerks, be and they are hereby repealed.
                  Resolved
                  That the pay and emoluments of the feild Commissary of Military stores shall be fifty dollars per month two rations per day, forage for two saddle horses and one bat horse—He shall also be allowed six dollars and two thirds of a dollar per month for a servant, for whom he shall be entitled to draw one ration per day and the cloathing allowed to a private soldier.  That the pay and emoluments of a Deputy feild commissary of military stores for the southern Army shall be forty dollars per month two rations for the southern army shall be forty dollars per month two rations per day, forage for two saddle horses and one bat horse, he shall also be allowed six dollars and two thirds of a dollar per month for a servant for whom he shall be entitled to draw one ration per day and the cloathing allowed to a private soldier.
                  Resolved
                  That the pay and emoluments of the Deputy Feildcommissary of Military stores at Westpoint shall be forty dollars per month and two rations per day.
                  That the pay and emoluments of the Conductors or clerks shall be thirty dollars per month and one ration per day.
                  Resolved
                  That there shall be one Feild commissary of military stores and two conductors or Clerks for the Main army in the feild—One Deputy feild commissary of Military stores and two Conductors or Clerks for the southern army and one Conductor for the post at fortpitt who shall be appointed by the commanding officer of the artillery with the approbation of the commander in chief excepting for the southern army in which department the appointment shall be made by the commanding officer of artillery there, with the approbation of the commanding officer of that department.
                  The American officers of every grade will endeavour to make themselves acquainted with the person’s of the general officers of the french army, in order that the honors due to their respective ranks may be paid to them.  Sentinels must be extremely vigilent and attentive on their post and guards very alert in parading—The officers of the day will be pleased to see that all picquets and guards are properly posted and that Sentries when they salute front in the same direction as their Guards; they will also see that the regulations in this Article are strictly attended to with respect to the officers of the French as well as the American Army.  Report is to be made immediately to the Judge Advocate of all prisoners whose crimes are cognizable by a General Court Martial.
                  In consequence of the foregoing Resolve of Congress Major General Knox having appointed
                  Richard Frothingham  Feild Comy of Military stores for     the Main Army.
                  Asa Copeland  conductor
                  John Hoff  clerk
                  John Ruddock  Deputy Comy at West Point
                  John Banks  conductor 
                  William Herriot  clerk
                  Mathew Parvin  conductor at Fortpitt
                  The Commander in cheif is pleased to approve the above appointments.
               